Citation Nr: 0720067	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) due to the 
need for the aid and attendance of another person or on 
account of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Billie J. Grey


INTRODUCTION


The veteran had active military service from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating action of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied the issue of 
entitlement to SMC due to the need for the aid and attendance 
of another person or on account of being housebound.  

In May 2006, the veteran appeared and testified at a hearing 
held at the RO before the undersigned Acting Veterans Law 
Judge (VLJ).  A transcript of that hearing is of record.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran's service-connected disabilities consist of post-
operative herniated nucleus pulposus and degenerative disc 
disease of the lumbar spine with a conversion reaction (60% 
from August 1974), degenerative disc disease and traumatic 
arthritis of the cervical spine (40% from August 1974), 
residuals of a shrapnel wound to left (dominant) shoulder 
with a rotator cuff tear (40% since May 1999), contusion of 
left kidney and urethra (0% from 8/1/1974) and left shoulder 
scar associated with the residuals of a shrapnel wound to 
left (dominant) shoulder with a rotator cuff tear (0% from 
2/27/2004).  The combined rating for these disabilities is 
90% from May 1999.  The veteran has received a total 
disability rating based on individual unemployability since 
August 1974.  

Throughout the current appeal, the veteran has contended that 
these service-connected disabilities have resulted in his 
need for the regular aid and attendance of another person and 
have required him to be housebound.  See 38 U.S.C.A. 
§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350(b), (i), 
3.352(a) (2006).  Additionally, at the May 2006 personal 
hearing, the veteran testified that he has problems with his 
right hip and right leg which are related to his service-
connected back disability.  Hearing transcript (T.) at 5-6, 
11-14.  The Board construes this testimony as constituting an 
informal claim for service connection for right hip and right 
leg disabilities on a secondary basis.  Furthermore, as the 
issue of entitlement to SMC based on the need for the regular 
aid and attendance of another person or on account of 
housebound status concerns only the severity of service-
connected disabilities, the Board finds that these secondary 
service connection claims raised by the veteran during the 
hearing are "inextricably intertwined" with the SMC claim 
currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Moreover, at a September 2003 private examination, a 
physician provided the opinion that the veteran is in need of 
the aid or attendance of someone else in the ordinary 
activities of daily living.  Also, at a subsequent private 
examination conducted in May 2006, a physician's assistant 
similarly concluded that the veteran is in need of the aid 
and attendance of someone else and also is confined to his 
home.  Importantly, however, both of these reports include 
references to disabilities for which service connection has 
not been granted.  

Significantly, at no time during the current appeal has the 
veteran been afforded a VA examination pertinent to his SMC 
claim.  While the veteran underwent multiple VA examinations 
for various disabilities in April 2004, none of these 
examinations discuss the criteria necessary for establishing 
housebound status or the need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. § 1114(l), (s) 
(West 2002); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2006).  As 
such, the Board concludes that, on remand, the veteran should 
be afforded a VA examination to determine the effect of his 
service-connected disabilities on any need that he may have 
for the regular aid and attendance of another person, as well 
as any housebound status that he may exhibit.  

Finally, a review of the claims folder indicates that the 
most recent records of treatment that the veteran has 
received and that have been associated with his file are 
dated in September 2003.  Importantly, at the recent personal 
hearing, the veteran testified that he had received recent 
orthopedic treatment and that he would be receiving VA 
medical care soon after the hearing.  T. at 11-15.  Such 
records are not on file and must be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.	The AOJ should obtain records of 
orthopedic treatment that the veteran 
has received at the Temple VA Medical 
Center (VAMC) from September 2003 to the 
present.  All available reports not 
previously obtained should be associated 
with the veteran's claim folder.  
2.	The AOJ should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered recent 
medical treatment to him from 2003 to 
the present.  The Board is especially 
interested in records of orthopedic 
treatment that the veteran has received 
from Dr. Gillrey in Round Rock since 
April 2006.  After furnishing the 
veteran the appropriate release forms 
where necessary, the AOJ should obtain 
the complete clinical records from each 
health care provider identified by the 
veteran.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  
3.	After the foregoing development has 
been completed, the AOJ should schedule 
the veteran for a VA orthopedic 
examination to determine the current 
nature, extent, and etiology of any 
right hip or right leg disability that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, if 
any, should be conducted.  
All right hip and right leg pathology 
shown on evaluation should be noted in 
the examination report.  In addition, 
the examiner is asked to express an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that any diagnosed 
right hip and right leg disability found 
on examination was caused or aggravated 
by the service-connected post-operative 
herniated nucleus pulposus and 
degenerative disc disease of the lumbar 
spine with a conversion reaction, or any 
other service-connected disability.  A 
complete rationale should be provided 
for all opinions expressed.  
4.	The AOJ also should schedule the 
veteran for a VA aid and attendance or 
housebound examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, if 
any, should be conducted.  
The examiner should be informed of the 
veteran's current service-connected 
disabilities.  These include:  post-
operative herniated nucleus pulposus and 
degenerative disc disease of the lumbar 
spine with a conversion reaction (60%); 
degenerative disc disease and traumatic 
arthritis of the cervical spine (40%); 
residuals of a shrapnel wound to 
dominant left shoulder with a rotator 
cuff tear (40%); contusion of left 
kidney and urethra (0%); and left 
shoulder scar associated with the 
residuals of a shrapnel wound to left 
dominant shoulder with a rotator cuff 
tear (0%).  As noted above, the AOJ also 
will be deciding on remand whether 
service connection is warranted on a 
secondary basis for right hip and right 
leg conditions.  
The examiner is asked to express an 
opinion as to whether these service-
connected disabilities (as well as any 
right hip or right leg disability found 
on examination to have been caused or 
aggravated by any service-connected 
disability(ies)) have resulted in  
-the veteran's loss of use of his left 
arm 
-inability to dress or undress himself 
or to keep himself ordinarily clean and 
presentable 
-frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid 
-inability to feed himself through loss 
of coordination of upper extremities or 
through extreme weakness 
-inability to attend to the wants of 
nature 
-incapacity (physical or mental) which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his daily 
environment 
-actual requirement to be confined to 
bed, and substantial confinement to his 
house (ward or clinical areas, if 
institutionalized) or immediate 
premises.  
Additionally, in answering the above 
questions, the examiner also is 
requested to address and consider the 
September 2003 private physician opinion 
that the veteran is in need of the aid 
or attendance of someone else in the 
ordinary activities of daily living, and 
the May 2006 opinion of the private 
physician's assistant that the veteran 
is in need of the aid and attendance of 
someone else and also is confined to his 
home, including whether or not these 
opinions take into consideration 
disabilities or conditions for which the 
veteran has not been granted service 
connection.  
5.	The AOJ should then adjudicate the 
issues of entitlement to service 
connection for right hip and right leg 
disabilities, asserted to be secondary 
to the service-connected post-operative 
herniated nucleus pulposus and 
degenerative disc disease of the lumbar 
spine with a conversion reaction.  If 
the claims are denied, the veteran and 
his representative should be notified of 
the determination and of the right to 
appeal.  If a timely notice of 
disagreement (NOD) is filed, the veteran 
and his representative should be 
furnished with a statement of the case 
(SOC) on this issue.  The SOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent.  If the veteran 
thereafter files a timely substantive 
appeal, the RO should then certify the 
issues for appellate consideration.
6.	Additionally, the AOJ should 
readjudicate the issue of entitlement to 
SMC due to the need for the aid and 
attendance of another person or on 
account of being housebound.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent.  An 
appropriate period of time should be 
allowed for response.
Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).  



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


